ORDER
PER CURIAM.
Whittaker Construction, Incorporated (Whittaker) appeals from the trial court’s Findings of Fact, Conclusions of Law and Judgment (judgment) entered, after a non-jury trial in this breach of contract action, in favor of A & O Development Co. (A & O) on both A & O’s claim and Whittaker’s counterclaim. On appeal, Whittaker only challenges part of the damages awarded to A & O.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).